DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 23 November 2021 has been entered.  
Applicant’s amendments have provided grounds for a new matter 35 USC 112(a) rejection as well as a 35 USC 112(b) rejection.
Applicant’s arguments, see section entitled, “Claim Rejections- § 102(a)(1)” have been fully considered and are persuasive.  Moreover, Applicant’s amendments have overcome the grounds of rejection under 35 USC § 102(a)(1).  However, after conducting an updated search, an additional reference was found that teaches the new limitations in the amended portion of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 23 November 2021, the status of the claims is as follows: Claims 1-5 and 9 have been amended.  Claims 13 is new.
Claims 1-10 and 13 are pending.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The “penetration speed” of claim 3 is not mentioned in the original Specification or in the original set of claims.  As a result, by using the claim limitation “penetration speed,” the Applicant introduces new matter into the patent application.  This new rejection has been added based on the amended portion of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires a “penetration speed,’ but it is unclear what is intended in claiming a penetration speed.  The Specification makes no mention of a penetration speed.  It is unclear if a penetration speed is the speed by which the workpiece is penetrated or the movement speed of the movement speed” of the cutting head.  This new rejection has been added based on the amended portion of the claim.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US-6777641-B2) in view of Miyajima et al. (US-20070170157-A1).
Regarding claim 1, Cole teaches a method (“a method,” column 5, line 56) for cutting a workpiece (“of controlling piercing and a transition to cutting,” column 5, lines 56-57) along a predetermined cutting contour (“along a controlled path to cut a hole in or a part from the workpiece 27,” column 7, lines 43-44), the method comprising: 
discharging a laser beam (beam 47, fig. 1) and a cutting gas (jet of gas 79, fig. 1) from a nozzle (nozzle 78, fig. 1); 
controlling one or more penetration parameters (in fig. 7, the changing of the focal position during the 164 Pierce Cycle is construed as controlling one or more penetration parameter; steps T0 to T7 are construed as the penetration phase and step T8 is construed as the cutting phase) and directing the laser beam (beam 47, fig. 1) to penetrate into the workpiece (workpiece 27, fig. 1) to form a penetration hole (piercing point 80, fig. 1) on the cutting contour (“CNC 9 controls a X-axis servo drive 24 and a Y-axis servo drive 25 to cause relative motion between a cutting head 26 and a workpiece 27 along a controlled path to cut a hole in or a part from the workpiece 27,” column 7, lines 40-44; “the CNC 9 also controls a laser 39,” column 7, line 51; thus, the computer or CNC directs the laser to form the controlled path) or beside the cutting contour; 
to cut the workpiece from the penetration hole to the cutting contour (“laser piercing and cutting metal sheet and plate,” abstract; pierce cycle 164 and cut cycle 174, fig. 7) along a switching path between the penetration hole (“pierced hole,” column 6, line 13) and an end point (fig. 4b shows a “Lead In” Tab 98, where during the transition from piercing to cutting, a distance can be predetermined, in this case .1 inches, which is a point where the cutting begins; described column 10, lines 21-28) located on the cutting contour (“laser piercing of metal sheet and plate and transitioning to a cut,” column 2, lines 65-66), wherein the switching path extends into the cutting contour (fig. 4c shows a module that allows for corners along the cutting contour, where a corner is construed as an extension along the cutting corner; described column 10, lines 30-45) 
and (i) reducing the spacing between the nozzle and the workpiece on the switching path (standoff distance 61, fig. 1; “The Z-axis lowers the cutting head with the capacitive sensor active, senses the workpiece and positions the cutting nozzle to a standoff position that is set within the embedded cycle, i.e. 0.050 inch,” column 5, lines 40-44), or 
(ii) adjusting the focal position of the laser beam (fig. 7 shows adjusting the focal position), which is the position of the focal point relative to the nozzle, relative to the nozzle towards the workpiece on the switching path (Cole teaches a focal position relative to the workpiece and not the nozzle, described column 16, lines 8-22; because of the conjunction “or” in the claim language, this limitation is not required to be met in order to meeting the requirements of the claim), 
or (iii) both (i) and (ii).  
Cole does not explicitly disclose controlling one or more cutting parameters and directing the laser beam to cut the workpiece from the penetration hole to the cutting contour along a switching path while continuously changing at least one cutting parameter during the cutting (Cole does not explicitly disclose changing any parameters during the cutting phase 174, referring to fig. 7).
However, in the same field of endeavor of laser cutting a workpiece, Miyajima teaches controlling (control unit 1, fig. 1) one or more cutting parameters (cutting conditions, fig. 4; “changing at least one of the laser output, the pulse duty, the pulse frequency, the assist gas pressure and the cutting speed,” para 0070) and directing the laser beam to cut the workpiece (“cutting, by laser beam, a cutting path (A0) of a workpiece having a corner (B) between a first cutting path (A1) and a second cutting path (A2),” abstract) while continuously changing at least one cutting parameter during the cutting (“cutting conditions are continuously changed,” para 0010).  

Miyajima, fig. 4

    PNG
    media_image1.png
    304
    438
    media_image1.png
    Greyscale

	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Cole to include, changing the cutting conditions while cutting a corner during the cutting phase, in view of the teachings of Miyajima, by changing the laser output, pulse duty, pulse frequency, gas pressure, or cutting speed in a continuous manner, as taught by Miyajima, during the cut cycle, as taught by Cole, in order to prevent a processing defect when cutting a corner, which results when the cutting is done in discrete steps as opposed to a continuous manner, where cutting a corner in discrete steps causes abnormal burning and a possible delay due to an incomplete cutting of the workpiece (Miyajima, paras 0010-0012).  Additionally, it it is noted that the Applicant discloses in the Specification in reference to Miyajima that “it is further known, to cut pointed corners, to continuously change cutting parameters before and after a corner of the cutting contour,” (Specification, page 1).
Regarding claim 2, Cole teaches during the formation of the penetration hole at least two penetration parameters are continuously changed (fig. 3 shows the T0-T8 steps in forming a cut, referring to fig. 7; fig. 3 also shows changes in piercing steps for the focal position 127 (ranges from .-.75 to +.08 inches) and the laser peak power 129 (ranges from 2000 to 5000 watts); “the mode parameters associated with pierce steps T0 through T8 set the operating mode of the laser, the character of the laser beam used to pierce the hole,” column 13, lines 61-63; linear change between the parameters, which is construed as continuous, taught column 16, lines 8-13).
Regarding claim 3, Cole teaches wherein the penetration parameters (fig. 3) are selected from a group including focal position (focal position 127), focal diameter (a collimator can be used to set the laser beam diameter, claim 14), spacing between the nozzle and the workpiece (standoff 155, fig. 3), gas pressure (Assist Gas Pressure 153), laser power (Peak Power 129), and movement speed (Feedrate 123).
	Regarding claim 4, Cole teaches the invention as described above but does not explicitly disclose wherein the cutting parameters are continuously changed in a linear manner.
	However, in the same field of endeavor of laser cutting a workpiece, Miyajima teaches wherein the cutting parameters (cutting conditions, fig. 4) are continuously changed in a linear manner (“According to the embodiment shown in FIG. 4, the cutting conditions are changed linearly,” para 0056).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Cole to include, changing the cutting conditions while cutting a corner during the cutting phase, in view of the teachings of Miyajima, by changing the the laser output, pulse duty, pulse frequency, gas pressure, or cutting speed in a linear manner, as taught by Miyajima, during the cut cycle, as taught by Cole, in order to prevent a processing defect when cutting a corner, which results when the cutting is done in discrete steps as opposed to a continuous or linear manner, where cutting a corner in discrete steps causes abnormal burning and a possible delay due to an incomplete cutting of the workpiece (Miyajima, paras 0010-0012).  
Regarding claim 5, Cole teaches the invention as described above but does not explicitly disclose comprising increasing a cutting speed while cutting along the switching path.
However, in the same field of endeavor of laser cutting a workpiece, Miyajima teaches increasing a cutting speed while cutting along the switching path (C3 section, fig. 4, where the “cutting condition” increases; the cutting condition can be the “cutting speed,” para 0070).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Cole to include, increasing the cutting speed, in view of the teachings of Miyajima, by increasing the cutting speed in a linear manner, as taught by Miyajima, during the cut cycle, as taught by Cole, in order to prevent a processing defect, which results when the cutting is done in discrete steps as opposed to a continuous or linear manner, where cutting a corner in discrete steps causes abnormal burning and a possible delay due to an incomplete cutting of the workpiece (Miyajima, paras 0010-0012 and 0067). 
	Regarding claim 6, Cole teaches wherein a spacing between the nozzle and the workpiece is decreased during the formation of the penetration hole (fig. 14 shows the standoff distance decreasing from .375 inches to .3 inches between time steps T1 and T2).
	Regarding claim 7, Cole teaches wherein a focal position of the laser beam is adjusted relative to the nozzle in the direction towards the workpiece during the forming of the penetration hole (fig. 3, between time steps T6 and T7, the focal position moves toward the workpiece during the formation of the penetration hole, from .75 inches below the workpiece to .08 inches above the workpiece).
	Regarding claim 8, Cole teaches wherein at least one of a laser power of the laser beam (fig. 3, between time steps T0 and T1 the power increases from 2000 watts to 4500 watts) and a pressure of the cutting gas is increased (fig. 3, between time steps T6 and T7, the pressure increases from 2.5 psi to 4.0 psi) during the formation of the penetration hole (“the mode parameters associated with pierce steps T0 through T8 set the operating mode of the laser, the character of the laser beam used to pierce the hole,” column 13, lines 61-63).
	Regarding claim 9, Cole teaches the invention as described above but does not explicitly disclose wherein at least one of a laser power of the laser beam and a pressure of the cutting gas is increased during the cutting along the switching path.
However, in the same field of endeavor of laser cutting a workpiece, Miyajima teaches wherein at least one of a laser power of the laser beam (the cutting condition can be the “laser output,” paras 0070 and 0038) and a pressure of the cutting gas (the cutting condition can be the “assist gas pressure,” para 0070) is increased during the cutting along the switching path (C3 section, fig. 4, where the “cutting condition” increases).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Cole to include, increasing the laser output or the assist gas pressure, in view of the teachings of Miyajima, by increasing the laser output or the assist gas in a continuous manner, as taught by Miyajima, during the cut cycle, as taught by Cole, in order to prevent a processing defect, which results when the cutting is done in discrete steps as opposed to a continuous manner, where cutting a corner in discrete steps causes abnormal burning and a possible delay due to an incomplete cutting of the workpiece (Miyajima, paras 0010-0012 and 0067). 
Regarding claim 10, Cole teaches wherein a spacing between the penetration hole and the cutting contour corresponds to a width of the laser beam (Cole teaches a “kerf width for cutter compensation” 114 in fig. 3, which compensates by removing additional material during the piercing stage to correspond with the additional material removed in the kerf that forms during the cutting stage, described in column 11, line 62 to column 12, line 5; thus the spacing of the hole can be compensated to match the spacing of the cutting).
Regarding claim 13, Cole teaches the invention as described above but does not explicitly disclose wherein the cutting parameters are selected from a group including focal position, focal diameter, spacing between the nozzle and the workpiece, gas pressure, laser power, and cutting speed.
However, in the same field of endeavor of laser cutting a workpiece, Miyajima teaches wherein the cutting parameters (cutting conditions, fig. 4) are selected from a group including focal position (not explicitly disclosed), focal diameter (not explicitly disclosed), spacing between the nozzle and the workpiece (not explicitly disclosed), gas pressure (the cutting condition can be the “assist gas pressure,” para 0070), laser power (the cutting condition can be the “laser output,” paras 0070 and 0038), and cutting speed (the cutting condition can be the “cutting speed,” para 0070).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Cole to include, changing the cutting conditions while cutting a corner during the cutting phase, in view of the teachings of Miyajima, by changing the laser output, pulse duty, pulse frequency, gas pressure, or cutting speed in a continuous manner, as taught by Miyajima, during the cut cycle, as taught by Cole, in order to prevent a processing defect when cutting a corner, which results when the cutting is done in discrete steps as opposed to a continuous manner, where cutting a corner in discrete steps causes abnormal burning and a possible delay due to an incomplete cutting of the workpiece (Miyajima, paras 0010-0012).  
Response to Argument
Applicant's arguments filed 23 November 2021 have been fully considered but are moot because the arguments do not apply to the new rejections of Cole combined with Miyajima.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagahori et al. (US-6316743-B1) teaches why the nozzle moves lower to the workpiece during the cutting stage so as to avoid sputtering attaching to the lens.  This method is adopted by both Cole and Kanaoka and adopted by the Applicant in fig. 4 of the drawing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/11/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761